White v Metropolitan Opera Assn., Inc. (2020 NY Slip Op 00076)





White v Metropolitan Opera Assn., Inc.


2020 NY Slip Op 00076


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Friedman, J.P., Webber, Singh, Moulton, JJ.


10699 157064/13

[*1] Wendy White, Plaintiff-Respondent,
vMetropolitan Opera Association, Inc., Defendant-Appellant.


Katz & Rychik, P.C., New York (Abe M. Rychik of counsel), for appellant.
Edelman & Edelman, P.C., New York (David M. Schuller of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered May 15, 2019, which granted plaintiff's motion to dismiss defendant's second affirmative defense and for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
The motion court properly determined that plaintiff is specifically excluded as an "employee" of defendant for purposes of the Workers' Compensation Law, and that the special employee
doctrine cannot be used to deem her an "employee" of defendant for purposes of the Workers' Compensation Law (see  2017 McKinney's Session Law News of NY ch 23, § 1).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK